Citation Nr: 1442217	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-26 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to a compensable rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1985 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing was created and associated with the claims file.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's hearing transcript and VA outpatient treatment files are located in Virtual VA.  


FINDING OF FACT

The Veteran's right ear hearing loss is manifested by some impairment, but no more than a level II under the applicable provisions.


CONCLUSION OF LAW

The criteria for a compensable disability rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in January 2010 and April 2011.  There are also private reports on file.  The appellant's representative has asserted that the last VA examination is too old for rating purposes.  The Board disagrees.  Recently submitted private reports are consistent with the VA findings and at the hearing, the Veteran indicated that his hearing was about the same as it had been.  There is no additional evidence that need be obtained for the appealed period.  

The Veteran seeks a compensable rating for his service-connected right ear hearing loss.  The RO granted service connection for the disability in a September 1995 rating decision.  At that time a noncompensable evaluation was assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100.  In the instant case, the criteria for a compensable evaluation for the Veteran's right ear hearing loss have not been met.  

Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  

If impaired hearing is service-connected in only one ear, in the absence of deafness, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  

The Veteran sought private treatment in December 2009.  There, speech recognition was measured to be 88%.  The audiogram did not include the 3000 Hertz range:

500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
N/A
35
55

45
The average of the 1000-4000 Hertz range was 45 Hertz.  This corresponds to level II in Table VI.  Using this reading in Table VII with a level I reading for the left ear, per 38 C.F.R. § 4.85(f), results in a noncompensable rating.  


At the January 2010 VA examination:

500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
N/A
20
30
20
20
The average of the 1000-4000 Hertz range was 22.5 Hertz.  Speech discrimination in the right ear was 84%.  This corresponds to level II in Table VI.  Using this reading in Table VII with a level I reading for the left ear, per 38 C.F.R. § 4.85(f), results in a noncompensable rating.  

At the April 2011 VA examination:

500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
N/A
15
35
25
30
The average of the 1000-4000 Hertz range was 26.25 Hertz.  Speech discrimination in the right ear was 96%.  This corresponds to level I in Table VI.  Using this reading in Table VII with a level I reading for the left ear, per 38 C.F.R. § 4.85(f), results in a noncompensable rating.  

At a March 2013 private examination there was no reading recorded for the 3000 Hertz range:

500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
N/A
25
30

30
The average of the 1000-4000 Hertz range was 28.3 Hertz.  Speech discrimination in the right ear was not recorded.  This corresponds to level I in Table VIa.  Using this reading in Table VII with a level I reading for the left ear, per 38 C.F.R. § 4.85(f), results in a noncompensable rating.  

While the findings from the private exam do not contain all the criteria needed for rating purposes, there is information that the level of Hertz at the pertinent frequencies are similar to the VA findings.  This essentially confirms the VA findings and the March 2013 findings do not indicate additional impairment which would suggest that another VA examination is needed.

A VA outpatient treatment record in February 2011 noted dark drainage but attributed it to cerumen.  The examiner noted mild sensorineural hearing loss but no change since the January 2010 VA examination.  There was no pain, dizziness, or sensitivity.  

The Veteran has submitted lay statements, including testimony at his April 2013 hearing.  In these statements he has noted he does not receive accommodations and has not missed any time at work because of his disability.  He sometimes has a hard time hearing in a crowded room, but does not believe his hearing has worsened since his last examination.  

38 C.F.R. § 4.86(a) is not applicable because no puretone thresholds between 1000 Hertz and 4000 Hertz are above 55 decibels.  38 C.F.R. § 4.86(b) is inapplicable because none of the 2000 Hertz readings is 70 decibels or higher.  

The criteria for an initial compensable rating have not been met at any time during the appeal period.  

The Board has considered whether the Veteran's right ear hearing loss warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has right ear hearing loss.  There is no pain, dizziness or sensitivity.  This is contemplated by the schedular criteria set forth in 38 C.F.R. § 4.85 and 4.86, Diagnostic Code 6100.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to a compensable rating for right ear hearing loss is denied.  


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


